DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shank et al [US 2018/0147900]
Claim 1.  A vehicle hitching assistance system (see Fig. 12, para [0002), comprising: a controller (the control circuit 20, see Fig. 2) acquiring image data from the vehicle (the camera C or image sensor 30 and data, see Fig. 2, para [0029]); deriving a vehicle path to align a hitch ball of the vehicle with a trailer coupler within the image data (the control circuit 20 controls to automatic align vehicle ball 61 with the target trailer hitch 54, see Figs. 3-5, para [0033, 0034, 0037]); outputting a video image including a representation of a simplified path from the hitch ball to the coupler; and outputting a steering signal to cause the vehicle to steer along the vehicle path (the visual display routine 117 displaying images of the coupling path from the ball 61 to the hitch 54 for automatically aligning and coupling along the path, see Figs. 7-10, 14, 15, para [0035-0037]).



Claim 3.  The system of claim 1, wherein the simplified path is derived as an arced path between a current hitch ball position and a current coupler position (the arced or curved path, see Figs. 7, 8, para [0037, 0043]).

Claim 4.  The system of claim 3, wherein the arced path is defined by a backing trajectory of the hitch ball at a theoretical constant radius turn; and is centered about a theoretical turn center of the vehicle for the theoretical constant radius (the constant K for setting to rotate steering wheel angle to backed radius toward the trailer, see Fig. 14, para [0037, 0038, 0054]).

Claim 5.  The system of claim 1, wherein the simplified path is derived as a straight line path between a current hitch ball position and a current coupler position (the straight path between the hitch ball 61 and the coupler 64, see Fig. 7).



Claim 7.  The system of claim 1, wherein: the controller further derives the simplified path at an initial state (the initial setting path, see Fig. 11, para [0047]); and updates the simplified path at least one subsequent state; and the representation of the simplified path included in the video image corresponds with a most recent state (the trailer position routine 120 to update the path by the software routine 131 to current offset O and separation distance d, see Figs. 7, 14, 15A, para [0037, 0039, 0047]).

Claim 8.  The system of claim 7, wherein: the simplified path derived at the initial state is an arced path (the initiating the auto-hitch system with a curved path 63 or 72, see Figs. 7, 8, 14, para [0037, 0043, 0047]); and the simplified path derived at the at least one subsequent state is a straight line path (the center straight line offset O, see Figs. 7, 12, 15).

Claim 9.  The system of claim 1, wherein the controller acquires the image data from an imaging system included with the vehicle, the imaging system having at least one 

Claim 10.  The system of claim 1, wherein: the controller outputs the steering signal to a steering system included with the vehicle (the system controller 20 outputs signal to control the steering wheel, see Figs. 2, 14, 15A, abstract, para [0037-0039]); and the controller derives the steering signal based on at least a maximum steering angle of the steering system (the controller 20 controls the steering wheel to turn to an angle such as limited to + or – .540 degrees, see para [0038, 0039]).

Claim 11.  A vehicle, comprising: a steering system; and a controller: acquiring image data from the vehicle; deriving a vehicle path to align a hitch ball of the vehicle with a trailer coupler within the image data; outputting a video image including a representation of a simplified path from the hitch ball to the coupler; and outputting a steering signal to the steering system to steer along the vehicle path (as cited in respect to the apparatus claim 1 above).

Claim 12.  The vehicle of claim 11, wherein: the vehicle path includes a set of path segments defining respective curvatures in opposite directions; and the simplified path includes only one segment having a curvature in a single direction; the simplified path, which approximates the theoretical turn radius at the hitch ball, is selected from the path segment set (as cited in respect to claim 2 above).



Claim 14.  The vehicle of claim 11, further including a human-machine interface (the remote video image interface of the cellular phone or tablet 152, see Figs. 13-15, para [0035, 0037, 0051]), wherein: the video image output by the controller further includes at least a portion of the image data with the representation of the simplified path overlaid on the image data; and the video image is output to the human-machine interface within the vehicle for display thereon (the overlaid or superimposed images, see Figs. 18, 19, para [0031, 0037]).

Claim 15.  The vehicle of claim 11, further including: deriving the simplified path at an initial state; and updating the simplified path at least one subsequent state, wherein the representation of the simplified path included in the video image corresponds with a most recent state (as cited in respect to claim 7 above).

Claim 16.  The vehicle of claim 11, further including an imaging system including at least one exterior camera (the exterior rearward camera C, see Fig. 13), wherein the controller acquires the image data from an imaging system included with the vehicle, the imaging system having at least one camera (as cited in respect to claim 9 above).

Claim 17.  A method for assisting a vehicle in hitching with a trailer, comprising: acquiring image data from the vehicle; deriving a vehicle path to align a hitch ball of the vehicle with a trailer coupler within the image data; presenting a video image including a representation of a simplified path from the hitch ball to the coupler; and causing the vehicle to steer along the vehicle path (as cited in respect to the apparatus claims 1 and 10 above).

Claim 18.  The method of claim 17, wherein the vehicle path includes a set of path segments defining respective curvatures in opposite directions; and the simplified path includes only one segment having a curvature in a single direction; the simplified path, which approximates the theoretical turn radius at the hitch ball, is selected from the path segment set (as cited in respect to claim 2 above).

Claim 19.  The method of claim 17, wherein: the simplified path is derived as an arced path between a current hitch ball position and a current coupler position; and the arced path is defined by a backing trajectory of the hitch ball at a theoretical constant radius turn; and is centered about a theoretical turn center of the vehicle for the theoretical constant radius (as cited in respect to claims 3 and 4 above).

Claim 20.  The method of claim 19, further including: deriving the simplified path at an initial state; and updating the simplified path at least one subsequent state, wherein: the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Windeler discloses the method includes having an electronic control unit display on a display in the vehicle an image of an area behind the vehicle that includes a target, display a projected path track of a projected path that the vehicle will travel based on a current alignment of a steering system of the vehicle, display a visual indicator of whether the projected path matches a target path that the vehicle must travel in reverse to align the vehicle with the target, when the projected path does not match the target path, displaying a visual indicator of a direction that a steering wheel of the vehicle must be turned to align the projected path with the target path, and updating the visual guidance indicators in real time as the vehicle is driven in reverse toward the target.
[US 2016/0023601]
Shepard discloses the trailer guidance systems require sensors for detecting the hitch angle. However, hitch angle sensors are vulnerable to collision damage during coupling of a vehicle to a detached trailer. Hitch angle sensors are also vulnerable to impact damage by road debris during driving. The present invention is a hitch angle sensors for use with a trailer guidance system. 	[US 2018/0208241]
Maruoka et al discloses the periphery monitoring device includes: an acquisition unit configured to acquire a peripheral image captured by an imaging unit that is provided in 
Auner et al discloses the vehicle includes upright sides, a hitch point between the upright sides, an interior display, and a control module communicatively connected with the display. The control module is configured to, in response to a backup event, operate the display during the backup event to display an area behind the vehicle, general-purpose steering guidelines, and a trailer-hitching steering guideline. The general-purpose steering guidelines lead from the upright sides, indicate a projected locus of the vehicle, and have a reach that is maintained regardless of changing steering angles. The trailer-hitching steering guideline leads from the hitch point, indicates a projected path of the hitch point, and has a reach that is adjusted based on changing steering angles.	[US 2019/0283803]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.



/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
02/08/2022